NO.
12-05-00336-CR
 
              IN THE COURT OF APPEALS
 
 TWELFTH COURT OF APPEALS DISTRICT
 
                             TYLER, TEXAS
 
 
GEORGE MYRICK,                                         §     APPEAL FROM THE 114TH
APPELLANT
 
V.                                                                         §     JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                       §     SMITH COUNTY, TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
the offense of possession of a controlled substance, and punishment was imposed
on July 25, 2005.  Texas Rule of
Appellate Procedure 26.2 provides that an appeal is perfected when notice of
appeal is filed within thirty days after the day sentence is imposed or
suspended in open court unless a motion for new trial is timely filed.  Where a timely motion for new trial has been
filed, notice of appeal shall be filed within ninety days after the sentence is
imposed or suspended in open court.  Tex. R. App. P. 26.2(a)(2).  Appellant did not file a motion for new
trial.  Therefore, his notice of appeal
was due not later than August 24, 2005. 
Appellant did not file his notice of appeal until October 14, 2005.  Moreover, Appellant did not file a timely
motion for extension of time to file his notice of appeal as authorized by
Texas Rule of Appellate Procedure 26.3.  




On October 19, 2005, this Court notified Appellant,
pursuant to appellate rules 26.2 and 37.2, that the clerk’s record did not show
the jurisdiction of this Court, and it gave him until November 3, 2005 to
correct the defect.  Appellant has
neither responded to our October 19 notice or otherwise demonstrated the
jurisdiction of this Court.  Because this
Court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed.  See Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  
The appeal is dismissed for want of
jurisdiction.  
Opinion delivered November 16, 2005.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                             (DO
NOT PUBLISH)
 
[COMMENT1] 



















 



 
 
 
                                                COURT OF APPEALS
                     TWELFTH COURT OF
APPEALS DISTRICT OF TEXAS
                                                             JUDGMENT
 
                                                          NOVEMBER
16, 2005
 
                                                         NO. 12-05-00336-CR
 
                                                             GEORGE
MYRICK,
                                                                      Appellant
                                                                            V.
                                                        THE
STATE OF TEXAS,
                                                                      Appellee
 _____________________________________________________________________________
                                         Appeal from the 114th Judicial District Court
                                     of Smith County, Texas. (Tr.Ct.No.
114-0193-05)
 _____________________________________________________________________________
 
 
THIS CAUSE came on to be heard on the
transcript of the record; and the same being inspected, it is the opinion of
this Court that it is without jurisdiction of the appeal, and that the appeal
should be dismissed.
It is therefore ORDERED, ADJUDGED and DECREED by the
court that this appeal be, and the same is, hereby Dismissed for Want of Jurisdiction, and that this
decision be certified to the court below for observance.
By per curiam opinion.
Panel consisted of Worthen, C.J.,
Griffith, J., and DeVasto, J.




                                   THE STATE OF TEXAS
                          M A N D A T E
                                 *********************************************
 
 
TO THE 114TH JUDICIAL DISTRICT COURT OF
SMITH COUNTY, GREETINGS:

 
Before our Court of Appeals for the 12th
Court of Appeals District of Texas, on the 16th day of November, 2005, the
cause upon appeal to revise or reverse your judgment between
 
                                                    GEORGE
MYRICK, Appellant
 
                                    NO.
12-05-00336-CR; Trial Court No. 114-0193-05
 
                                                            By
per curiam opinion.
 
                                                 THE
STATE OF TEXAS, Appellee
 
was
determined; and therein our said Court made its order in these words:
 
“THIS
CAUSE came on to be heard on the transcript of the record; and the same being
inspected, it is the opinion of this Court that it is without jurisdiction of
the appeal, and that the appeal should be dismissed.
 
It is therefore ORDERED, ADJUDGED and DECREED by the
court that this appeal be, and the same is, hereby Dismissed for Want of Jurisdiction, and that this
decision be certified to the court below for observance.”
 
WHEREAS, WE COMMAND YOU to observe the order of our said Court
of Appeals for the Twelfth Court of Appeals District of Texas in this behalf,
and in all things have it duly recognized, obeyed, and executed.
 
WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court of Appeals
for the Twelfth Court of Appeals District, with the Seal thereof affixed, at
the City of Tyler, this the ______ day of __________________, 200____.
 















 


CATHY S. LUSK,
CLERK
 
 
By:_______________________________
     Deputy Clerk
 





 [COMMENT1]J.11         DISMISSED FOR WANT OF JURISDICTION -
Vanilla